20-10881-tmd Doc#83 Filed 10/09/20 Entered 10/09/20 10:25:06 Main Document Pg 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

  In re:                                           §
                                                   §     Case No. 20-10881-tmd
  WC 4th AND COLORADO, L.P.                        §
                                                   §     Chapter 11
           Debtor.                                 §


                              NOTICE OF EXPEDITED HEARING

           PLEASE TAKE NOTICE that an expedited hearing (the “Hearing”) will be held on

  October 9, 2020 at 11:00 a.m. in the virtual conference room of Judge Tony M. Davis in the

  United States Bankruptcy Court for the Western District of Texas, Austin Division (the

  “Bankruptcy Court”).

           The Hearing will be held via WEBEX and is accessible online at https://ao-

  courts.webex.com/meet/davis. Parties wishing to attend the Hearing should provide any exhibits

  to the Bankruptcy Court (and to the undersigned counsel), as soon as reasonably possible, as

  follows: (1) by mail to U.S. Bankruptcy Court, Attn: Sarah Wood, Homer Thornberry Judicial

  Building, 903 San Jacinto, Suite 322, Austin, TX 78701; and (2) via e-mail to Sarah Wood at

  sarah_wood@txwb.uscourts.gov and Jennifer Lopez at jennifer_lopez@txwb.uscourts.gov.

           The Hearing will address the following motion filed by the Debtor, WC 4th and Colorado

  LP: Debtor’s Motion for Order Modifying the Designation of Produced Documents and to

  Compel Lender to Disclose Identity and Affiliations [Doc 76].




  5556832.1 FJR 23061.20
20-10881-tmd Doc#83 Filed 10/09/20 Entered 10/09/20 10:25:06 Main Document Pg 2 of 4




                                                      Respectfully submitted,

                                                      FISHMAN JACKSON RONQUILLO PLLC

                                                       /s/ Mark H. Ralston
                                                      Mark H. Ralston
                                                      State Bar No. 16489460
                                                      Fishman Jackson Ronquillo PLLC
                                                      Three Galleria Tower
                                                      13155 Noel Road, Suite 700
                                                      Dallas, TX 75240
                                                      Telephone: (972) 419-5544
                                                      Facsimile: (972) 4419-5500
                                                      E-mail: mralston@fjrpllc.com

                                                      COUNSEL FOR DEBTOR WC 4TH
                                                      AND COLORADO, LP




                                  CERTIFICATE OF SERVICE

         This is to certify that the undersigned caused a true and correct copy of the foregoing
  document to be served on the parties listed on the attached service list by First Class United
  States Mail and on all persons receiving electronic notice of filings in this case through the ECF
  system, on this, the 9th day of October, 2020.

                                                       /s/ Mark H. Ralston
                                                      Mark H. Ralston




  5556832.1 FJR 23061.20
20-10881-tmd Doc#83 Filed 10/09/20 Entered 10/09/20 10:25:06 Main Document Pg 3 of 4




  Internal Revenue Service
  Centralized Insolvency Office
  P. O. Box 7346
  Philadelphia, PA 19101-7346

  WC 4th and Colorado, LP
  c/o Brian Elliot
  814 Lavaca Street
  Austin, TX 78701

  Third Colorado Street, LLC
  500 W 2nd Street, Suite 1900
  Austin, Texas 78701

  Kone Elevators
  PO Box 894156
  Los Angeles, CA 90189-4156

  KONE, Inc.
  5101 E St. Elmo #315
  Austin, TX 78744

  Heads up Cleaning Services
  PO Box 293
  Lockhart, TX 78644

  Will's All Pro Plumbing and Air
  7847 Fortune Drive
  San Antonio, TX 78250

  Clarke Kent Plumbing, Inc
  1408 W. Ben White Blvd.
  Austin, TX 78704

  Vanguard Fire Systems, LP
  2340 Patterson Industrial Dr
  Pflugerville, TX 78660

  Inoca Holdco II LLC
  FCS Fox Commercial Services, LLC
  PO Box 19047
  Austin, TX 78760
20-10881-tmd Doc#83 Filed 10/09/20 Entered 10/09/20 10:25:06 Main Document Pg 4 of 4




  Facility Solutions Group, Inc.
  PO Box 896808
  Charlotte, NC 28289-6508

  ABC Home and Commercial Services
  9475 E Highway 290
  Austin, TX 78724-2303

  Arnold & Placek, P.C.
  203 E. Main Street, Suite 201
  Round Rock, TX 78664

  LPZ Electric LLC
  1533 N Interstate 35, Suite #6
  Pflugerville, TX 78660

  Beckett Electrical Services, LLC
  PO Box 81381
  Austin, TX 78708

  The Lost Lei/DW Hospitality, LLC
  2918 Bellamy Circle
  Cedar Park, TX 78613

  JAC Entertainment, LLC
  8114 B Baywood
  Austin, TX 78759

  Parkerjazz, LLC
  10504 Pinehurst Drive
  Austin, TX 78747

  Rare Hospitality of Texas LP
  Capital Grille #8053
  PO Box 695012
  1000 Darden Center Drive
  Orlando, FL 32837

  RA Sushi Austin Corp
  c/o Mr. Sojan Easow
  5201 Tennyson Pkwy, Ste 200
  Plano, TX 75024
